Prospectus Supplement No.7 to Prospectus dated September 20, 2006 Registration No. 333-135376 Filed pursuant to Rule 424(b)(3) PIEDMONT MINING COMPANY Supplement No. 7 To Prospectus Dated September 20, 2006 This Prospectus Supplement No.7 supplements our Prospectus filed with the Securities and Exchange Commission (the "SEC") on September 20, 2006; and our Prospectus Supplement No. 1 dated November 16, 2006 and filed with the SEC on November 17, 2006; and our Prospectus Supplement No. 2 filed with the SEC on May 25, 2007; and our Prospectus Supplement No. 3 filed with the SEC on August 15, 2007; and our Prospectus Supplement No. 4 filed with the SEC on December 20, 2007; and our Prospectus Supplement No. 5 filed with the SEC on April 24, 2008; and our Prospectus Supplement No. 6 filed with the SEC on May 20, 2008(collectively, the “Prospectus”) relating to the sale of up to 8,137,560 shares of our common stock, no par value, (“Common Stock”) by the Selling Stockholders listed under “Selling Stockholders” on page 14 of the Prospectus. This Prospectus also covers the sale of 4,693,667 shares of our Common Stock by the Selling Stockholders upon the exercise of outstanding warrants.This Prospectus Supplement No.7 also includes the attached Quarterly Report on Form 10-QSB for the quarter ended June 30, 2008 as filed with the Securities and Exchange Commission onAugust 14, 2008.The Prospectus was filed as part of our Registration Statement on Form SB-2, as amended (File No. 333-135376). This Prospectus Supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any amendments or supplements thereto.We encourage you to read this Supplement carefully with the Prospectus. Our Common Stock is not traded on any national securities exchange or on a NASDAQ Stock Market. Our Common Stock is quoted on the OTC Bulletin Board under the symbol “PIED”.On August 14, 2008, the last reported sale price for our Common Stock was $0.14. There is no public market for the warrants. Investing in our common stock involves certain risks and uncertainties. See “Risk Factors” beginning on page 5 of the Prospectus and the risk factors included in our Annual Report on Form 10-KSB for the year ended December 31, 2007 and filed with the Securities and Exchange Commission on March 31, 2008, beginning on page Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No.7 is August 18, 2008. 1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the Quarterly Period Ended June 30, 2008 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to . Commission File No.333-135376 PIEDMONT MINING COMPANY, INC. (Exact Name of Registrant as Specified in Its Charter) North Carolina 56-1378516 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 18124 Wedge Parkway, Suite 214 Reno, Nevada 89511 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (212) 734-9848 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes ¨ No x As ofAugust 13, 2008 there were 67,631,976 outstanding shares of the issuer’s common stock. Transitional Small Business Disclosure Format (Check one): Yes ¨ No x PIEDMONT MINING COMPANY, INC. FORM 10-QSB INDEX Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Loss 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 19 Item 3. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signature Page 25 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS June 30, December 31, 2008 (unaudited) 2007 (audited) CURRENT ASSETS $ $ Cash and cash equivalents 12,256 165,877 Prepaid expenses and other (Note 3) 244,715 21,168 Total current assets 256,971 187,045 MINERAL PROPERTIES (Note 3) 100,000 275,500 RECLAMATION BONDS (Note 3) 29,339 - EQUIPMENT (Note 4) 497 929 Total Assets 386,807 463,474 CURRENT LIABILITIES Accounts payable and accrued liabilities 301,495 322,149 Due to related parties (Note 5) 86,940 83,008 Total current liabilities 388,435 405,157 STOCKHOLDERS’ EQUITY (DEFICIENCY) Capital Stock (Note 6) Authorized: 50,000,000 Preferred stock $1.00 par value 200,000,000 Common stock no par value Common stock issued and outstanding: 67,531,976(2007 – 63,063,774) common shares 15,738,185 15,700,695 Additional paid-in capital 1,445,518 730,042 Deficit accumulated prior to the exploration stage (12,564,287 (12,564,287 ) Deficit accumulated during exploration stage (4,621,044 (3,808,133 ) Total stockholders’ equity (deficiency) (1,628 58,317 Total liabilities and stockholders’ equity (deficiency) 386,807 463,474 The accompanying notes are an integral part of these financial statements. 3 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF LOSS (unaudited) Three months Ended June 30, 2008 Three months Ended June 30, 2007 Six months Ended June 30, 2008 Six months Ended June 30, 2007 For the Period from January 1, 2002 (Date of Inception of Exploration Stage) to June 30, 2008 $ EXPENSES Depreciation 216 465 432 930 145,886 Exploration, geological and geophysical costs 116,981 22,833 190,942 106,302 1,993,198 General and administrative 91,829 27,713 127,183 68,608 814,676 Loss on abandoned properties (Note 3) 205,500 - 205,500 - 205,500 Management fees 94,850 67,946 186,117 177,311 723,788 Professional fees 50,196 53,648 105,936 113,880 702,631 559,572 172,605 816,110 467,031 4,585,680 LOSS BEFORE OTHER ITEMS (559,572 ) (172,605 ) (816,110 ) (467,031 ) (4,585,680 ) INTEREST INCOME - 3,198 1 11,225 LOSS ON OTHER NON-OPERATING ACTIVITIES - (46,590 ) NET LOSS (559,572 ) (172,605 ) (812,912 ) (467,030 ) (4,621,045 ) BASIC AND DILUTED LOSSPER SHARE (0.008 ) (0.003 ) (0.013 ) (0.009 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING, BASIC AND DILUTED 66,816,647 55,527,025 64,295,112 54,947,175 The accompanying notes are an integral part of these financial statements. 4 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, For the Period from January 1, 2002 (Date of Inception of Exploration Stage) to 2008 2007 June 30, 2008 $ $ $ CASH FLOWS FROM OPERATING ACTIVITIES Net loss (812,912 ) (467,030 ) (4,621,045 ) Adjustments to reconcile net loss to net cash from operating activities: Warrants issued as finance fees - - 92,100 Loss on abandoned projects 205,500 - 205,500 Stock based compensation 102,517 129,311 369,384 Depreciation 432 930 145,886 Loss on other non-operating activities - - (21,000 ) Changes in operating assets and liabilities: Prepaid expenses and other (223,547 ) 18,105 (241,765 ) Accounts payable and accrued liabilities (20,654 ) 44,239 345,046 NET CASH FLOWS USED IN OPERATING ACTIVITIES (748,664 ) (274,445 ) (3,725,894 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares for cash, net of issuance costs 650,450 376,768 3,650,174 Related party advances (repayments) 3,932 (9,000 ) (10,073 ) Convertible notes - - 291,145 NET CASH FLOWS FROM FINANCING ACTIVITIES 654,382 367,768 3,931,246 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment - - (5,579 ) Proceeds from non-operating activities - - 97,125 Reclamation bonds (29,339 ) - (29,339 ) Mineral property costs (30,000 ) (110,000 ) (256,000 ) NET CASH FLOWS USED IN INVESTING ACTIVITIES (54,339 ) (110,000 ) (193,793 ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (153,621 ) (16,677 ) 11,559 CASH AND CASH EQUIVALENTS, BEGINNING 165,877 17,222 697 CASH AND CASH EQUIVALENTS, ENDING 12,256 545 12,256 SUPPLEMENTAL CASH FLOW INFORMATION AND NON-CASH INVESTING AND FINANCING ACTIVITIES (Note 7) The accompanying notes are an integral part of these financial statements 5 PIEDMONT MINING COMPANY, INC. (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 (unaudited) NOTE
